 

Case 1:20-cv-04944-GBD Document 64 Filed 12/16/20 Page 1 of 8

 

   
    

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

MED 7 I
es a CUR, TP i
“* aa

% WURICATLTLY FILED ||

MEGAN LUNDY and ANDREW KIM, individually :
and on behalf of all others similarly situated,

 

 

 

 

Plaintiffs,
: MEMORANDUM DECISION
against: AND ORDER
IDEANOMICS, INC., ALFRED POOR, BRUNO ©: 20 Civ. 4944 (GBD)

WU, and CONOR MCCARTHY,

Defendants.

GEORGE B. DANIELS, United States District Judge:

Before this Court are two securities fraud class action suits against Ideanomics, Inc.
(“Ideanomics”), Alfred Poor, Bruno Wu, and Conor McCarthy (collectively, “Defendants”).
Lundy v. Ideanomics, Inc. et al., No. 20 Civ. 4944 (GBD); Kim v. Ideanomics, Inc. et al., No. 20
Civ. 5203 (GBD). Plaintiffs in both cases allege that Defendants made materially false and
misleading statements regarding Ideanomics’ electronic vehicle business, which caused a decline
in stock price when discovered. Putative class members Gary Sons (“Sons”), Rene Aghajanian
(“Aghajanian’”), and Avraham Bitran (“Bitran’”) each filed motions for appointment as lead
plaintiff and to appoint their attorneys as lead counsel. For the reasons articulated below, this
Court appoints Aghajanian as lead plaintiff and approves his selection of lead counsel.

I. SONS’ MOTION FOR APPOINTMENT AS LEAD PLAINTIFF IS DENIED

A. Sons is Entitled to a Rebuttable Presumption of Appropriate Lead Plaintiff.

Under the Private Securities Litigation Reform Act (“PSLRA”), there is a rebuttable

presumption that the appropriate lead plaintiff is the person that (1) “has either filed the complaint

or made a motion in response to a notice under subparagraph (A)(i),” (2) “has the largest financial
 

Case 1:20-cv-04944-GBD Document 64 Filed 12/16/20 Page 2 of 8

interest in the relief sought by the class,” and (3) “otherwise satisfies the requirements of Rule 23
of the Federal Rules of Civil Procedure.” 15 U.S.C. § 78u-4(a)(3)(B)qaii)(1).

Sons provides enough evidence to support a rebuttable presumption that he is the most
appropriate lead plaintiff. First, he timely moved to be appointed as lead plaintiff on August 27,
2020, less than 60 days after notice was published in this action on June 28, 2020, announcing the
class action against Ideanomics.!

Second, Sons appears to have the largest financial interest. To determine the plaintiff with
the largest financial interest, the following factors are considered:

(1) the total number of shares purchased during the class period; (2) the net shares

purchased during the class period (in other words, the difference between the

number of shares purchased and the number of shares sold during the class period);

(3) the net funds expended during the class period (in other words, the difference

between the amount spent to purchase shares and the amount received for the sale
of shares during the class period); and (4) the approximate losses suffered.

Varghese v. China Shenghuo Pharm. Holdings, Inc., 589 F. Supp. 2d 388, 395 (S.D.N.Y. 2008).
Financial loss, “the last factor, is the most important element” in determining which plaintiff has
the “largest financial interest” pursuant to the PSLRA. See id. Sons claims that he purchased
350,000 shares and paid $931,396.04 during the class period. (Mem. of Law in Supp. of Mot. to
Consol. the Related Actions, Appoint Gary Sons as Lead Pl. and Approve the Selection of Lead
Counsel (“Sons Mem.”), ECF No. 20, at 5.) Sons asserts that he is the shareholder with the greatest
financial loss resulting from Ideanomics’ alleged securities fraud, totaling $357,396.04. In support
of his claim, Sons provides charts of his transactions and losses during the class period. (See Decl.
of Lucas E. Gilmore in Supp. of Mot. to Consol. the Related Actions, Appoint Gary Sons as Lead

Pl. and Approve the Selection of Lead Counsel, ECF No. 21, Ex. B.)

 

' The PSLRA provides that “not later than 60 days after the date on which the notice is published, any member of the
purported class may move the court to serve as lead plaintiff of the purported class.” /d. § 78u-4(a)(3)(A)G@)(D.

 
 

Case 1:20-cv-04944-GBD Document 64 Filed 12/16/20 Page 3 of 8

Third, Sons makes the preliminary showing that he satisfies the typicality and adequacy
requirements of Rule 23. In re eSpeed, Inc. Sec. Litig., 232 F.R.D. 95, 102 (S.D.N.Y. 2005) (“At
the lead plaintiff stage of the litigation, the party moving for lead plaintiff of the consolidated
action need only make a preliminary showing that it satisfies the typicality? and adequacy?
requirements of Rule 23.”) (quotations omitted). Sons has sufficiently made a preliminary
showing that his claims are typical of the class because he claims to have purchased Ideanomics
stock during the class period and suffered losses as a result of the discovery of Defendants’
misleading statements. (Sons Mem., at 5.) See also Jakobsen v. Aphria, Inc., No. 18 Civ. 11376
(GBD), 2019 WL 1522598, at *5 (S.D.N.Y. Mar. 27, 2019) (‘Cunix’s claims appear to be typical
because, like all members of the class, he alleges that he purchased Aphria stock during the class
period and suffered losses after it was discovered that Aphria’s misleading statements artificially
inflated its stock price during that period.”’)

Sons has also made a preliminary showing that he will fairly and adequately represent all
members of the putative class because he has selected qualified and experienced counsel, states
that he has no known conflict between him and the other putative members of the class, and his
significant financial losses indicate that he will vigorously prosecute this case. (Sons Mem. at 5—
6.) Accordingly, Sons has sufficiently established a rebuttable presumption that he is the

appropriate lead plaintiff.

 

2 “One or more members of the class may sue or be sued as representative parties on behalf of all members only if...
the claims or defenses of the representative parties are typical of the claims or defenses of the class.” Fed R. Civ. P.

23(a)(3).

3 “One or more members of the class may sue or be sued as representative parties on behalf of all members only if...
the representative parties will fairly and adequately protect the interests of the class.” Fed. R. Civ. P. 23(a)(4).

3
 

Case 1:20-cv-04944-GBD Document 64 Filed 12/16/20 Page 4 of 8

B. Aghajanian Has Successfully Rebutted the Presumption that Sons is an Appropriate
Lead Plaintiff.

Other putative class members may rebut the presumption of the appropriate lead plaintiff
by presenting proof that “the presumptively most adequate plaintiff (1) will not fairly and
adequately protect the interests of the class, or (2) is subject to unique defenses that render such
plaintiff incapable of adequately representing the class.” Jd. § 78u-4(a)(3)(B)GijdD. Aghajanian
successfully rebuts the presumption that Sons is the appropriate lead plaintiff. 4

Aghajanian argues that Sons may be subject to a unique defense because he purchased his
shares after the partial corrective disclosures on June 25, 2020.° (Mem. in Further Supp. of the
Mot. of Rene Aghajanian for Consol. of Related Actions, Appointment as Lead Pl., and Approval
of Selection of Counsel and in Opp’n to Competing Mots. (“Aghajanian Opp’n”), ECF No. 49, at
2, 6.) He states that Defendants will likely argue that these post-disclosure purchases undermine

> 6

Sons’ “ability to assert the fraud-on-the-market presumption of reliance.” (Aghajanian Opp’n, at
6-7.) If Defendants are successful, according to Aghajanian, the statute of repose may expire,

barring the putative class members from substituting a new lead plaintiff. Sons counters that

Aghajanian ignores the allegations of the complaint because the class period includes all June 25,

 

* Bitran argues that Sons fails to satisfy Rule 23 because he mislabeled the LIFO and FIFO calculations, which
demonstrates a “lack of engagement and experience.” (Mem. of Law in Further Supp. of the Mot. of Avraham Bitran
for Appointment as Lead Pl. Approval of his Selection of Lead Counsel, and Consol. of Related Actions and Opp’n
to the Competing Mots. (“Bitran Opp’n”), ECF No. 51, at 4-5.) This argument is unpersuasive. The minor error
raised by Bitran does not reflect negatively on Sons’ typicality and ability to fairly and adequately represent the
putative class.

> On June 25, 2020, beginning on or about 10:04 a.m. EDT, Hindenburg Research issued “a series of tweets” and J
Capital Research issued a report alleging various misrepresentations by Ideanomics in connection with its Mobile
Energy Global Division. (Class Action Compl. for Viol. of the Fed. Sec. Laws (“Lundy Compl.”), 20 Civ. 4944, ECF
No. 3, (§ 30-36; Class Action Compl. for Viol. of the Fed. Sec. Laws (“Kim Compl.”), 20 Civ. 5203, ECF No. 1, 99
30-36.) “On this news, the price of Ideanomics stock fell from its June 24, 2020 close of $3.09 per share, to a June
25, 2020 close of $2.44 per share.” (Lundy Compl. § 55; Kim Compl. 4 55.) On June 26, 2020, Hindenburg Research
and Ideanomics issued additional information regarding the alleged misrepresentations. As a result, “the price of
Ideanomics stock fell further, to just $1.46 per share. This represents a two day drop of approximately 53%.” (Lundy
Compl. 4 55; Kim Compl. { 55.)

 
 

Case 1:20-cv-04944-GBD Document 64 Filed 12/16/20 Page 5 of 8

2020 investors and that the price of Ideanomics’ shares was artificially inflated throughout June
25, 2020. (Gary Sons’s Reply Mem. of Law in Further Supp. of his Mot. for Consol. of Related
Actions, Appointment as Lead Pl. and Approval of Selection of Counsel (“Sons’ Reply”), ECF
No. 54, at 5.) Thus, Sons argues, he is not subject to a unique defense.

While post-disclosure purchases are not a per se bar to an appointment as lead plaintiff,
Sons may be subject to a unique defense because he purchased all his class period shares after the
June 25, 2020 partial corrective disclosures but before the June 26, 2020 final corrective disclosure.
(Tr. of Oral Arg. dated November 10, 2020, at 29:79; see also Sons Reply at 6.) Moreover, if
Defendants are later successful in any opposition to class certification or Sons as the class
representative as a result of Sons’ unique defense, class members may be subject to statute of
repose concerns. California Pub. Emp. Ret. Sys. v. ANZ Sec., Inc., 137 8. Ct. 2042, 2051 (2017)
(“statutes of repose are not subject to equitable tolling”). There is no need to subject the class to
these potential issues where there is another appropriate movant readily available.

The cases relied upon by Sons are inapposite and do not support a different conclusion.
For example, in Puda Coal, the movant purchased shares both before and after the initial corrective
disclosure. (See Korach y. Puda Coal, Inc. et al, No. 11 Civ. 2666 (DLC) (HBP), Decl. of
Laurence Rosen in Supp. of Mot. of Salom6n Querub, Howard Pritchard and Hotel Ventures LLC
for Consol. of Related Actions, Appointment as Lead Pl. and Approval of Co-Lead Counsel, ECF
No. 23-3.) That is not the circumstance here and Sons may be subject to a unique defense that
could detract from the claims of the putative class. Sons’ reliance on 7ronox is similarly
misplaced. The initial disclosure in Tronox did not mention “fraud or government investigation.”

In re Tronox, Inc. Sec. Litig., 262 F.R.D. 338, 346 (S.D.N.Y. 2009). In the present case, the June

 

® Similarly, in Pfizer, the movant purchased shares before and after the first corrective disclosure, See In re Pfizer
Inc. Sec. Litig., 282 F.R.D. 38, 46 (S.D.N.Y. 2012).

 
 

Case 1:20-cv-04944-GBD Document 64 Filed 12/16/20 Page 6 of 8

25, 2020 disclosures mention the alleged fraudulent conduct. Accordingly, Aghajanian has
successfully rebutted the presumption that Sons is an appropriate lead plaintiff.

ll. AGHAJANIAN’S MOTION FOR APPOINTMENT AS LEAD PLAINTIFF IS
GRANTED

Aghajanian is the most appropriate lead plaintiff. First, he made a timely motion for
appointment as lead plaintiff. (Mem. of Law in Supp. of Mot. of Rene Aghajanian for Consol. of
Related Actions, Appointment as Lead Pl. and Approval of Selection of Counsel (‘Aghajanian
Mem.”), ECF No. 16.) Second, of the remaining movants, Aghajanian has the largest financial
interest. Aghajanian claims that he expended $178,176.40 to purchase 50,000 shares prior to the
partial corrective disclosures on June 25, 2020. (/d. at 2.) Aghajanian asserts that he suffered
financial loss resulting from Ideanomics’ alleged securities fraud, totaling $105,176. In support
of his claim, Aghajanian provides a chart of his transactions and losses during the class period.
(See Decl. of Naumon A. Amjed in Supp. of the Mot. of Rene Aghajanian for Consol. of Related
Actions, Appointment as Lead Plaintiff, and Approval of Selection of Counsel (“Amyjed Decl.”),
ECF No. 17, Ex. B.)

Third, Aghajanian makes the preliminary showing that he satisfies the typicality and
adequacy requirements of Rule 23.’ He has sufficiently made a preliminary showing that his
claims are typical of the class because he claims to have purchased shares of Ideanomics during

the class period and suffered losses as a result of Defendants’ misrepresentations and omissions.

 

7 Bitran argues that Aghajanian is an atypical and inadequate plaintiff because he “disregarded the PSLRA’s statutory
‘Limitation on Damages’ provision by beginning the 90-day lookback period on June 26, 2020” as opposed to June
25, 2020. (Bitran Opp’n, at 8.) The PSLRA provides that the 90-day lookback period begins ‘on the date on which
the information correcting the misstatement or omission that is the basis for the action is disseminated to the market.”
15 U.S.C. § 78u-4(e)(1). Each complaint alleges that a final corrective disclosure occurred on June 26, 2020. (Lundy
Compl., §§ 1, 37; Kim Compl., #7 1, 37.) Further, each complaint defines the class period as inclusive of June 25,
2020. Bitran’s argument effectively ignores the June 26, 2020 corrective disclosure and excludes June 25, 2020 from
the class period contrary to the allegations in each complaint. Accordingly, it is reasonable to begin the 90-day
lookback period on June 26, 2020. Considering the reasonableness of beginning the lookback period on that date, of
the remaining movants, Aghajanian has the largest financial interest as compared to Bitran’s stated losses of $93,229.

6

 
 

Case 1:20-cv-04944-GBD Document 64 Filed 12/16/20 Page 7 of 8

(Aghajanian Mem., at 8-9.) Aghajanian has selected qualified and experienced counsel. There is
no known conflict between him and the other putative members of the class. His significant
financial losses ensure that he will vigorously prosecute this case. (Aghajanian Mem. at 9~10.)
Accordingly, Aghajanian is the appropriate lead plaintiff.

Ill. KESSLER TOPAZ MELTZER & CHECK, LLP IS APPOINTED LEAD
COUNSEL

Under the PLSRA, “the most adequate plaintiff shall, subject to approval of the court, select
and retain counsel to represent the class.” 15 U.S.C. § 78u-4(a)(3)(B)(v). “There is a strong
presumption in favor of approving a properly-selected lead plaintiff's decision as to counsel.”
Jakobsen v. Aphria, Inc., No. 18 Civ. 11376 (GBD), 2019 WL 1522598, at *5 (S.D.N.Y. March
27, 2019). In this case Aghajanian selected Kessler Topaz Meltzer & Check, LLP, whose “resume
indicates that it has extensive experience in the field of securities litigation, and that it has
successfully prosecuted numerous securities fraud class actions.” Topping v. Deloitte Touche
Tohmatsu CPA, 95 F .Supp.3d 607, 624 (S.D.N.Y. 2015); (see also Amjed Decl., Ex. E.) The firm
“is qualified, experienced, and generally able to conduct the litigation,” and therefore, is approved
as Aghajanian’s selection of lead counsel. Jakobsen, 2019 WL 1522598, at *5.

IV. CONCLUSION

Gary Sons and Avraham Ritran’s motions for appointment as lead plaintiff and lead
counsel, ECF Nos. 20 and 33, and are DENIED.

Rene Aghajanian’s motion for appointment as lead plaintiff, and approval of selection of
lead counsel, ECF No. 16,1s GRANTED.

Dated: December 16, 2020
New York, New York
 

Case 1:20-cv-04944-GBD Document 64 Filed 12/16/20 Page 8 of 8

SO ORDERED.

OnE: 8. DANIELS
nitedStates District Judge

 
